Johnson, J.,
dissenting, delivered the following opinion :
I differ from the opinion of the Court, on the first ground made in this ease. It is admitted, that the statute of limitations would bar the plaintiff, if it commenced to run at the time judgment was obtained against him. The judgment fixed his liability, and he was not obliged to wait until it was enforced against him, to have a recovery over against the defendant, but might have instantly brought his action. At that time, therefore, the action, in the language of the statute, accrued to him, and the statute necessarily began to run. I admit, that if they had been jointly sued, and a judgment entered up against them jointly, that the statute would not have commenced to run until the plaintiff had paid the money, but they were severally sued, and several judgments were entered up against them.